Citation Nr: 1721778	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-01 339	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the denial of service connection for a right knee disability in a July 22, 1985, rating decision contained clear and unmistakable error (CUE).

2. Entitlement to an effective date prior to February 25, 2010, for the award of service connection for radial head fracture of the right elbow, left elbow fracture, and left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to September 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of June 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a November 2012 hearing.  A transcript of the hearing is of record.

Procedural History

The Board considered and denied the Veteran's appeal in April 2014.  Later that month, the Veteran filed a motion for reconsideration of this decision which, in June 2014, was granted by a Deputy Vice Chairman of the Board.  A second decision was issued by the Board in October 2014, also denying the Veteran's claims.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a December 2015 memorandum decision, vacated the October 2014 Board decision and remanded the appeal for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  As this is not a decision on the merits of this matter, it will be signed by just one Veterans Law Judge.  Upon completion of all development, if the matter is returned to the Board, any decision entered will be reviewed by a panel of three Veterans Law Judges.


REMAND

During the course of the instant appeal, the Veteran's claims folder was scanned into the Veterans Benefits Management System (VBMS), creating a "virtual" claims file.  There are also records in Virtual VA electronic file.  These two files are hereafter referred to as the Veteran's "virtual file".  A review of this virtual file reveals that some records were not properly scanned into VBMS.  For example, numerous statements and submissions from the Veteran, referred to by the Court's memorandum decision, are not found within the virtual file.  Given the potentially significant number of missing records from the virtual claims file, a remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.

In addition, the memorandum decision noted that the Board considered multiple theories of CUE raised by the Veteran challenging the July 1985 rating decision that had not been considered by the RO in the first instance.  The Court noted that each new theory of CUE is a separate and distinct matter, and the proper course of action is for the Board to refer newly raised theories of CUE to the RO for adjudication.  See generally Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  Specifically, the Court determined the case must be remanded so that the RO can consider the Veteran's CUE theories (1) addressing the effects of Dr. Turek's malfeasance on the competence and credibility of any medical evidence relied on by the July 1985 rating decision; (2) potentially incomplete service treatment records; and (3) inadequate testing provided by VA prior to the July 1985 rating decision.  As such, a remand is required to allow the RO to consider these theories of CUE in the first instance.

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild/complete the Veteran's virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files.  

2. After completing the above, and any other development deemed necessary, review the entire record and readjudicate the Veteran's appeal based on the entirety of the evidence.  All theories of CUE raised by the Veteran must be specifically and individually addressed, including but not limited to those discussed in the Court's December 2015 memorandum decision and the body of this remand above.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

__________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

